COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


DYNALECTRIC COMPANY AND
 ACE AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2019-05-4                                         PER CURIAM
                                                                  DECEMBER 13, 2005
TARIQ SAAHIR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellants.

                 No brief for appellee.


       Dynalectric Company and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that Tariq Saahir proved he

sustained a compensable injury by accident on October 21, 2003. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit.1 Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Saahir v. Dynalectric Co.,

VWC File No. 219-56-05 (July 26, 2005). We dispense with oral argument and summarily




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          In rendering this decision, we do not consider Questions 2 and 3 presented by employer
in its opening brief. Rule 5A:18 bars our consideration of Question 2, because employer did not
argue before the commission that it erred in failing to consider the arising out of and causation
issues. Employer could have brought this question to the commission’s attention in a motion to
reconsider to allow it the opportunity to consider and correct any perceived error before such
error was brought to this Court for review, but chose not to do so. See Williams v. Gloucester
Sheriff’s Dep’t, 266 Va. 409, 410, 587 S.E.2d 546, 547 (2003). In addition, because the full
commission did not address the issues raised in Question 3, we do not consider them on appeal.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-